Citation Nr: 0202654	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in January 2001 by 
the Department of Veterans Affairs (VA) Medical Center in 
Louisville, Kentucky, which denied eligibility for outpatient 
dental treatment.  The veteran entered notice of disagreement 
with this decision in March 2001; the Medical Center issued a 
statement of the case in June 2001 (delivered in person to 
the veteran); and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in July 2001. 


REMAND

On the July 2001 VA Form 9, the veteran checked the blocks to 
indicate that he desired a travel Board hearing at the 
Regional Office (RO).  The claim was certified to the Board 
in January 2002.  A videoconference hearing was scheduled for 
February 19, 2002.  A faxed letter from the veteran's 
representative dated February 19, 2002, with a VA Form 21-22 
(Appointment of Veteran's Service Organization as Claimant's 
Representative), reflects appointment of a representative and 
a request that the scheduled videoconference be postponed.  

This letter also requested that the claims file be sent back 
to the Louisville RO to afford the newly appointed 
representative organization the opportunity to review the 
claims file and provide written argument to the Board.   As 
the appointment of a representative was made within 90 days 
of certification of this claim to the Board in January 2002, 
the appointment of the veteran's representative is 
recognized.  See 38 C.F.R. § 20.1304(a) (2001).  Due process 
requires that the representative be given the opportunity to 
review the claims file in order to prepare any additional 
argument or submit additional evidence in this case.  See 
M21-1, Part IV, Subchapter VIII, para. 8.30-33 (Aug. 1996).

Only the veteran's claims folder has been made available to 
the Board for review.  It appears likely that a medical 
administrative and/or other folder(s) have been created at 
the VA Medical Center in connection with this claim for 
dental treatment.  This folder or folders should be obtained 
and associated with the claims folder for use in the 
consideration of the matter on appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the VA 
Medical Center in Louisville, Kentucky 
and associate with the claims folder the 
VA medical administrative and/or other 
folder(s) created pertaining to the issue 
on appeal.

2.  The RO should afford the veteran's 
representative the opportunity to review 
the veteran's VA claims file and VA 
medical administrative and/or other 
folder(s).

3.  The RO should schedule the veteran 
for a videoconference hearing at the RO 
before a member of the Board in 
Washington, D.C.

The appellant, as well as the representative on his behalf, 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


